Steele Hays, Justice, dissenting. I respectfully dissent to the majority opinion for two reasons: first, I can find no objection before the trial court to appellant’s conviction of aggravated robbery and theft of property as included offenses of first degree murder. We have held repeatedly that if such arguments are to be raised on direct appeal, they must first be presented to the trial court. Stephens v. State, 293 Ark. 366, 738 S.W.2d 91 (1987); Wilson v. State, 272 Ark. 361, 614 S.W.2d 663 (1981); Swaite v. State, 274 Ark. 154, 623 S.W.2d 176 (1981); Crafton v. State, 274 Ark. 319, 624 S.W.2d 440 (1981). While we make exception in death cases, that rule has no application here. Hill v. State, 275 Ark. 71, 628 S.W.2d 285 (1982). Second, the appellant does not contend that he cannot be convicted for first degree murder and either aggravated robbery or theft of property. The argument is that he cannot be convicted of both, because one of the two felonies is an element of first degree murder and, hence, an essential element of that offense. The problem is that we cannot tell which of the two felonies the jury treated as included in first degree murder. However, it was the appellant’s responsibility to preserve that point in the record so that reversible, prejudicial error could be demonstrated on appeal. Snell v. State, 290 Ark. 503, 512, 721 S.W.2d 628 (1986). Under our decisions, I believe the appellant’s recourse, if any, is by post-conviction relief rather than by direct appeal.